Citation Nr: 0607011	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to August 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In September 2004 the veteran timely filed a substantive 
appeal.  No hearing was held on this matter.    


FINDINGS OF FACT

1.	All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claims 
and obtained all relevant evidence designated by the 
veteran.

2.	The medical evidence demonstrates that the veteran's 
bilateral hearing loss and tinnitus were first diagnosed 
decades post-service and the preponderance of the 
competent evidence is against a nexus between hearing loss 
or tinnitus and any incident of active duty, to include 
exposure to excessive noise.



CONCLUSIONS OF LAW

1.	Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2005). 

2.	Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate his claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

The September 2003 letter from the RO satisfies these 
mandates.  The letter informed the veteran about the type of 
evidence needed to support his claim, namely, the existence 
of: a) an injury in military service or disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease; b) a current physical or 
mental disability; and c) a relationship between the current 
disability and an injury, disease or event in service.  The 
letter also clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as service medical records and 
other relevant federal records, as well as its obligation to 
assist him by providing a medical examination if necessary 
for the RO decision on his claims.  This correspondence 
additionally directed the veteran to send to VA any treatment 
records pertinent to his claimed conditions, such as, 
statements and reports from doctors, hospitals, laboratories, 
and medical facilities; x-rays; surgical reports; and 
physical therapy records.  The letter also made clear that 
the veteran carried the burden of ensuring that VA received 
all requested records not in the Federal government's 
custody, although it informed the veteran that VA could help 
him obtain medical records from State or local governments, 
private medical care providers, current and former employers 
and other non-Federal government sources.  Accordingly, the 
veteran received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403.

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran prior to the March 
2004 RO decision that is the subject of this appeal in its 
September 2003 letter.  Thus, the Board finds that the 
veteran received VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  As noted above, the RO, in its September 2003 
letter, informed the veteran about VA's duty to help retrieve 
relevant records and asked the veteran to provide enough 
information to facilitate this process.  Additionally, in a 
February 2004 correspondence, the RO notified the veteran 
that VA intended to schedule a VA medical examination for him 
and that he would receive notice of the appointment by mail.  
The veteran underwent two audiological examinations in June 
2003 and March 2004, which included evaluations and opinions.  
The Board finds that these examinations, along with other 
medical evidence of record, provide sufficient findings upon 
which to adjudicate the veteran's appeal for service 
connection for hearing loss and tinnitus.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392, 393, 394 (1993).

II. Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.   When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including an organic 
disease of the nervous system (to include sensorineural 
hearing loss), may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) 
(discussing requirements for award of service connection); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117, 120 (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  

III. Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  

a. Service Record
The veteran served in the Army for approximately three years 
between October 1959 and August 1962.  While in service, the 
veteran participated in mortar firing exercises, which 
subjected him to loud noise for which he wore no hearing 
protection.  As he had only peacetime service and it is not 
contended otherwise, the provisions of 38 U.S.C.A. § 1154(b) 
relating to injuries sustained in combat are not applicable 
here.

In the veteran's October 1959 Report of Medical History for 
Regular Army Enlistment, he indicated no current or previous 
problems with his hearing, and the clinical evaluation in the 
accompanying Report of Medical Examination confirmed a normal 
15/15 (whispered voice) score in both ears.  The veteran 
reported that he was in good health.

The June 1962 Report of Medical History for Separation and 
accompanying Report of Medical Examination (Separation 
Report) produced identical results: an indication by the 
veteran of no current or past ear trouble; a testament of 
good health; and a normal clinical evaluation.  The service 
record contains no other medical reports that demonstrate 
hearing abnormalities while in service.

b. Post-Service Record
After his honorable discharge in 1962, the veteran pursued 
civilian work as a chiropractor.  He has reported engaging in 
primarily sedentary recreational activities in quiet 
environments during his civilian life.

The post-service record contains no medical evidence 
demonstrating hearing problems until the veteran's June 2003 
audiological evaluation, more than 40 years after discharge.  
The June 2003 medical report reveals that the veteran 
complained of "hearing loss ('progressive deafness'), 
periodic tinnitus [in both ears], and communication 
difficulties."  The audiologist noted "[n]o significant 
medical history reported," and a "[p]ositive [history] of 
military and recreational noise exposure," as well as the 
veteran's denial of all occupational noise exposure.  

Diagnostic tests revealed hearing loss.  In the right ear, 
decibels of 10, 25, 45, 60 and 85 were reported for 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 10, 25, 30, 65 and 
80 were reported at frequencies of 500, 1000, 2000, 3000, and 
4000 hertz respectively.

The examiner did not have access to the veteran's service 
medical records, and, therefore, based on his examination of 
the veteran and the veteran's statements, the audiologist 
determined that the veteran suffered from "mild to moderate 
[sensorineural hearing loss in both ears] above 1000 Hz."  
He also found that the veteran tested negative for tone decay 
at 1000 hertz in both ears and had normal tympanometry 
bilaterally.  These findings led the audiologist to conclude 
that such maladies "are consistent with cochlear damage 
caused by military and recreational noise exposure such as 
this patient reports."

Some nine months later, in March 2004, the veteran underwent 
another audiological examination.  The audiologist who 
examined the veteran in this exam, unlike the June 2003 
audiologist, had access to the veteran's June 1962 Separation 
Report indicating normal hearing at the time of discharge.  
The examiner noted that the veteran reported excessive noise 
exposure due to mortar firing while in service and complained 
of hearing loss and tinnitus as a result.

The March 2004 diagnostic tests, like the June 2003 tests, 
demonstrated some hearing loss in both ears.  In the right 
ear, decibels of 10, 20, 40, 55, and 70 were reported for 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of 10, 20, 30, 60 and 
70 were reported for frequencies of 500, 1000, 2000, 3000 and 
4000 hertz respectively.  The veteran's Maryland CNC speech 
recognition scores were 96% for both ears.    

The audiologist diagnosed the veteran with "mild to 
moderately-severe sensorineural hearing loss for both ears at 
1500 through 4000 Hertz," which "does appear to be of 
cochlear origin. . . ."  Based on his examination of the 
veteran, the veteran's statements, and the 1962 Separation 
Report, the examiner concluded that the "tinnitus and loss 
seen today must be due to post-discharge causes since 
veteran's hearing was well within normal limits at 
discharge."  

The test results in both the June 2003 and March 2004 
audiological examinations demonstrate that the veteran 
suffers from hearing loss that constitutes a disability 
pursuant to 38 C.F.R. § 3.385.  In the June 2003 test, the 
auditory threshold for frequencies of 2000, 3000 and 4000 
hertz was equal to or greater than 40 decibels at 45, 60 and 
85 decibels respectively in the right ear, and, in the left 
ear, the auditory threshold for frequencies of 3000 and 4000 
was equal to or greater than 40 decibels at 65 and 80 
respectively.  Similarly, in the March 2004 examination, the 
auditory threshold for frequencies of 2000, 3000 and 4000 
hertz was greater than or equal to 40 decibels at 40, 55 and 
70 decibels respectively in the right ear, and in the left 
ear, the threshold for frequencies of 3000 and 4000 hertz was 
60 and 70 decibels respectively.   

Despite this disability, a preponderance of the evidence 
weighs against a service connection for hearing loss and 
tinnitus.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  Although the veteran 
in his July 2003 Application for Compensation contended that 
his hearing disability commenced in 1960 and that an Army 
Battalion doctor examined him for this problem, the record 
contains no evidence of hearing abnormalities or complaints 
thereof during service or in the span of 40 years after 
discharge.  This lack of evidence weighs against the 
veteran's claims.   

The claims file contains competent opinions that support and 
weigh against the contended causal relationships.  The United 
States Court of Appeals for Veterans Claims has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).  Greater weight may be placed on 
one medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  See 
id., at 470-71 ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches").

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").    In assessing evidence such as 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.   

Although the Board acknowledges the June 2003 examiner's 
conclusion that the veteran's hearing loss resulted in part 
from noise exposure during military service, this assessment 
carries little weight, because the examiner did not, as did 
the March 2004 examiner, have the benefit of considering the 
veteran's service medical records, which revealed no 
manifestation of hearing ailments during service or when 
tested upon the veteran's 1962 separation examination.  It is 
also pertinent to note that the audiologist who performed the 
June 2003 evaluation attributed the veteran's hearing loss 
and tinnitus, at least in part to post-service "recreational 
noise exposure," albeit the diagnosis was still based in 
part upon in-service acoustic trauma.  Both clinicians are 
specialists in hearing diseases and each provided a rationale 
for their opinion.  The primary reason that the March 2004 
examiner's opinion is more probative is that he had the 
benefit of the veteran's report of the service separation 
examination, which showed normal hearing.  This latter piece 
of evidence is obviously significant as it indicated that 
whatever noise exposure the veteran incurred during service, 
his hearing was normal upon his discharge from service.  
Prejean, 13 Vet. App. at 448-49.  This latter opinion, when 
considered with the other relevant evidence of record, to 
include the negative evidence of the period exceeding 40 
years after service before a medical diagnosis of hearing 
loss and tinnitus were established, outweighs by a 
considerable degree the supportive medical opinion that was 
not based upon the review of critical medical evidence.     

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of his hearing loss and tinnitus, 
however, he is not competent to provide a medical opinion 
about diagnosis or causation.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Although the Board recognizes the veteran's post-
service profession in the field of chiropractics, his 
training and experience in this area does not render him 
competent to provide a medical opinion regarding his hearing 
ailments.  See e.g., Tucker v. American Tel. & Tel. Corp., 
794 F. Supp. 240, 245 (W.D. Tenn. 1992) (noting that "a 
chiropractor is competent to testify as an expert as to 
matters within the limited scope of his profession") 
(Emphasis added); see generally 52 A.L.R.2d 1384 § 1 ("It is 
a general rule that a chiropractor is competent . . . as an 
expert or medical witness, concerning matters within the 
scope of the profession and practice of chiropractic") 
(Emphasis added).  Moreover, while the veteran is certainly 
competent to describe symptoms, to include loss of hearing 
and ringing or other noise in the ears, with no indication in 
the record that he has had the relevant medical training, he 
is not competent to diagnose a hearing loss disability within 
the meaning of 38 C.F.R. § 3.385.  Further, he is not 
competent to provide an opinion on whether an etiological 
relationship exists between either disability at issue and 
any event during service, to include acoustic trauma, versus 
some post-service etiology.  As a result, his own assertions 
are not probative to the critical issues in this case of 
whether the veteran's hearing loss and tinnitus are linked to 
in-service acoustic trauma.    

Finally, the veteran alleges that a discharge physical 
examination never occurred, and therefore, that no valid 
determination of normal hearing at the time of separation 
could be made.  Yet the record contains the Separation 
Report, which clearly establishes that such an examination 
did occur in June 1962, and that normal hearing was both 
reported by the veteran at that time and reflected by tests 
conducted.  

For the reasons stated above, the Board finds that service 
connection for the conditions of bilateral hearing loss and 
tinnitus is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


